     Case 3:20-cv-00457-BAS-DEB Document 28 Filed 11/23/20 PageID.199 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE ESTATE OF MICHAEL WILSON,                    Case No.: 20-cv-0457-BAS-DEB
      et al.,
12
                                     Plaintiffs,       ORDER EXCUSING DEFENDANT
13                                                     WILLIAM GORE FROM
      v.                                               PERSONAL PARTICIPATION AT
14
                                                       THE DECEMBER 15, 2020
      COUNTY OF SAN DIEGO, et al.,
15                                                     SETTLEMENT CONFERENCE
                                   Defendants.
16
                                                       [DKT. NO. 27]
17
18         Before the Court is Defendants County of San Diego, William Gore, and Barbara
19   Lee’s unopposed “Ex Parte Motion for Order Excusing Defendant William Gore from
20   Personal Participation at the Mandatory Settlement Conference.” Dkt. No. 27. Good cause
21   appearing, the Court GRANTS the Motion and excuses William Gore from participating
22   at the December 15, 2020 settlement conference.
23         IT IS SO ORDERED.
24   Dated: November 23, 2020
25
26
27
28

                                                   1
                                                                            20-cv-0457-BAS-DEB
